United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Santa Maria, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Martin Kaplan, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1696
Issued: April 15, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 8, 2013 appellant, through her attorney, filed an appeal from a May 30, 2013
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she was disabled
from November 3, 2005 through March 19, 2012.
On appeal, appellant’s attorney asserts that OWCP erred because it did not issue either a
suitability or wage-earning capacity determination regarding appellant’s modified position as
lobby director.2
1

5 U.S.C. §§ 8101-8193.

2

In an August 27, 2013 order, the Board denied appellant’s request for oral argument.

FACTUAL HISTORY
This case has previously been before the Board. In an April 16, 2008 decision, the Board
found that appellant had not established a cervical or left shoulder condition causally related to
employment factors. The Board remanded the case to OWCP for further development as to
whether she sustained a right shoulder condition as a consequence of accepted bilateral carpal
tunnel syndrome and right epicondylitis conditions. Upon remand OWCP was to double case
files xxxxxx084 and xxxxxx617.3 The facts as set forth in the previous Board decision are
incorporated herein by reference.
On August 12, 2008 OWCP accepted that appellant sustained right shoulder
impingement.
In April 21, 2005 reports, Dr. Michael J. Behrman, an attending Board-certified
orthopedic surgeon, who had performed appellant’s bilateral carpal tunnel releases, had advised
that she could not return to her preinjury position. Appellant required permanent work
restrictions of no repetitive heavy gripping or squeezing with either hand and no repetitive elbow
flexion activities or over shoulder lifting activities with the right arm. On June 20, 2005
Dr. Behrman approved a job offer for a full-time modified letter carrier position as lobby
director.4 Appellant returned to work on July 6, 2005 in this position.
On September 7, 2005 Dr. Alice M. Martinson, Board-certified in orthopedic surgery,
provided a second opinion evaluation. She reviewed the history of injury, medical treatment and
noted that appellant’s past medical history included treatment for burns over 40 percent of her
body in a boat fire. Dr. Martinson provided findings on physical examination and advised that
appellant could not work as a letter carrier. She found that appellant could perform the duties of
lobby director with permanent restrictions of no reaching above the shoulder, no repetitive
movements of the wrists and elbows, no pushing or pulling and a 10-pound lifting restriction. In
reports dated September 8 and 29, 2005, Dr. Behrman continued appellant’s work restrictions.
Appellant last worked on December 1, 2005. In a December 20, 2005 report, Dr. Barry
Ross, an attending Board-certified physiatrist, noted that appellant had problems with restless
legs, dyspepsia and short-term memory loss. He described physical examination findings and
diagnosed chronic upper limb pain syndrome, status post bilateral carpal tunnel release; restless
legs; depression; and dyspepsia, probably medication related. Dr. Ross continued to submit
reports in which he reiterated his findings and conclusions.

3

Docket No. 07-2238 (issued April 16, 2008). On July 11, 2003 OWCP accepted that appellant, a part-time
flexible letter carrier, sustained employment-related bilateral carpal tunnel syndrome. The claim was later expanded
to include right medial epicondylitis. Appellant stopped work on November 10, 2003 when she had right carpal
tunnel release surgery. She had surgery on the left side on March 8, 2004.
4

The primary duties of a lobby director were to greet customers, assist them with postal machines, recommend
services, provide packaging products, ensure packages were properly wrapped, accept and provide forms, ensure
forms were properly completed, provide passport assistance and answer questions. Appellant could sit or stand as
needed and was to self-monitor the restrictions provided by Dr. Behrman of no repetitive heavy gripping and
squeezing with either hand, no repetitive elbow flexion and no over shoulder lifting with the right arm.

2

On March 30, 2006 appellant was granted a schedule award for 11 percent impairment of
both the right and left arms. The awards ran from September 30, 2005 to January 23, 2007.
In a May 9, 2006 report, Dr. Christopher S. Proctor, a Board-certified orthopedic,
surgeon advised that on April 11, 2006 appellant underwent right shoulder surgery. He opined
that repetitive reaching activities at work contributed to her impingement syndrome.
Appellant retired on disability effective November 24, 2006 and received medical
benefits for the accepted conditions.
On March 20, 2012 appellant filed a claim for wage-loss compensation for the period
November 3, 2005 to March 19, 2012. She also filed a claim for an additional schedule award.5
Appellant submitted reports dated January 5, 2006 to June 28, 2007 from Dr. Behrman,
who noted that her work status was “permanent and stationary.”6 A December 8, 2006 nerve
conduction study was not suggestive of left or right median neuropathy at the wrist. In a May 7,
2007 report, Dr. Proctor advised that surgery performed in April 2006 confirmed that appellant
had right shoulder impingement. He opined that this was due to her repetitive job duties. On
July 12, 2007 Dr. Ross interpreted an electrodiagnostic study as demonstrating possible bilateral
carpal tunnel syndrome with no evidence of cervical radiculopathy, brachial plexopathy, ulnar
neuropathy, peripheral polyneuropathy or myopathy. In a September 23, 2007 report,
Dr. Behrman advised that appellant was permanent and stationary but continued to need medical
care. He reiterated her previous physical restrictions and noted that she should limit activity such
as keyboarding and writing to no more than four hours daily with breaks every 30 minutes. A
December 17, 2008 electrodiagnostic study demonstrated old, bilateral median neuropathies at
the wrist without ongoing denervation and no evidence of bilateral ulnar neuropathies at the
elbow or cervical neuropathies.
In an October 5, 2009 report, Dr. Sheldon B. Jordan, Board-certified in neurology and
pain medicine, provided examination findings and diagnosed spasm of neck muscles with
postural disturbance (dystonia), myofascial pain and fibromyalgia, probable component of
thoracic outlet syndrome, possible residual carpal tunnel syndrome, possible ulnar compression
neuropathy and rotator cuff syndrome. He recommended a scalene block to confirm the thoracic
outlet syndrome diagnosis. This treatment was conducted on November 24, 2009 and
February 24, 2010. Dr. Jordan also performed chemodenervation with botulinum toxin on
August 5, 2010 and October 6 and November 29, 2011.
On July 6, 2011 appellant was referred to Dr. Steven W. Pearson, a Board-certified
orthopedic surgeon, for a second opinion evaluation. In a July 22, 2011 report, Dr. Pearson
reviewed the statement of accepted facts and medical record. He listed appellant’s complaint of
neck pain radiating into the jaw, both shoulders, elbows and finger pain and tingling.
5

OWCP developed the schedule award claim. At the time appellant filed her appeal with the Board, OWCP had
not rendered a final decision on this schedule award claim.
6

Appellant submitted a number of reports from Drs. Behrman and Ross in which the physicians did not comment
on her work capabilities.

3

Dr. Pearson provided examination findings, noting normal cervical spine and bilateral elbow,
wrist, thumb and finger range of motion; diffuse tenderness bilaterally over shoulders, elbows
and wrists; decreased shoulder range of motion bilaterally; bilateral normal strength in the
shoulder girdle, shoulder, elbow, forearm, wrist and hand; normal upper extremity deep tendon
reflexes bilaterally; and normal sensation bilaterally in the thumb, index and middle fingers with
decreased sensation to light touch in the ring and little fingers bilaterally. He noted that
appellant had a positive elevated arm sign test which reproduced numbness in her hands.
Phalen’s, Tinel’s, Finkelstein’s and pronator tests were normal bilaterally. Dr. Pearson
diagnosed bilateral thoracic outlet syndrome, probably secondary to dystonia; and bilateral carpal
tunnel syndrome, resolved. He advised that appellant’s job duties of repetitive use of her arm
aggravated her predisposition to develop thoracic outlet syndrome. Dr. Pearson provided
permanent restrictions of no overhead use of the upper extremities, with a maximum weight
restriction of 15 pounds, stating that she could frequently and occasionally carry and lift 5
pounds and could only occasionally reach, handle, finger and feel with both arms. In an attached
work capacity evaluation, he found that appellant could work eight hours a day with restrictions
of four hours reaching; no reaching above shoulder; four hours of repetitive movements of the
elbows; three hours of repetitive movements of the wrists; three hours of pushing and pulling,
limited to 20 pounds; and three hours of lifting, limited to 5 pounds.
Dr. Jordan submitted form treatment notes dated March 28, 2011 to January 12, 2012.
He noted appellant’s status and diagnosed thoracic outlet syndrome, dystonia, left elbow
tendinitis and shoulder injury. Dr. Jordan indicated by a check mark that she should remain off
work.
On March 20, 2012 appellant filed a claim for compensation for the period November 3,
2005 to March 19, 2012. On April 10, 2012 OWCP informed her of the evidence needed to
establish her claim. It noted that appellant had retired on November 24, 2006 while working at
the employing establishment remained available to her and that she had received schedule award
compensation from September 30, 2005 through January 23, 2007. Appellant submitted the
April 17, 2012 treatment note for chemodenervation with botulinum toxin by Dr. Jordan. On
May 8, 2012 appellant’s attorney maintained that she stopped work due to shoulder impingement
and bilateral thoracic outlet syndrome and was entitled to compensation at a recurrent pay rate
for the periods claimed. He requested that thoracic outlet syndrome be accepted based on
Dr. Pearson’s opinion and argued that, as a result of the National Reassessment Process (NRP),
the position of lobby director was no longer available and was made specifically to accommodate
her condition.
By decision dated July 18, 2012, OWCP found that appellant was not entitled to wageloss compensation from November 3, 2005 through March 19, 2012. It noted that the condition
of brachial plexus lesion (thoracic outlet syndrome) had been accepted.
Appellant, through her attorney, timely requested a hearing. In November 27, 2012
correspondence, OWCP advised that the statement of accepted facts would be amended to
include the conditions of bilateral thoracic outlet syndrome and right shoulder impingement.
Dr. Jordan submitted monthly form treatment notes indicating by a check mark that
appellant should remain off work. In a March 8, 2013 report, he advised that he began treating

4

her in 2009 for diffuse myofascial pain, thoracic outlet syndrome and tendinopathy that were
caused by work duties at the employing establishment. Dr. Jordan indicated that appellant was
permanently, totally disabled and had been since he began treating her.
At the March 11, 2013 hearing, appellant’s attorney argued that OWCP did not
sufficiently develop the medical evidence to determine whether appellant was able to work and
that her retirement was irrelevant. He maintained that the lobby director position was make work
and she was entitled to compensation. Appellant described her job duties as lobby director,
stating that she had to stamp and stock, push a cart and do clerical work. She testified that she
stopped work due to shoulder pain and that in March 2006 Dr. Proctor performed right shoulder
surgery and advised her that she could not work. Appellant had outside employment selling selfcare products by mail order and was vice-president of a business owned with her husband but did
not perform work duties.
On March 27, 2013 Dr. Jordan performed a hemocyte autograft to appellant’s neck and
shoulder.
On April 10, 2013 Divina Villegas, manager of health and resource management,
commented on the hearing transcript. She noted that NRP was implemented only after
appellant’s retirement and disputed that her modified duty was withdrawn prior to her retirement
in 2006. Ms. Villegas noted that appellant had requested restoration with the employing
establishment in November 2012 but did not respond to multiple communications requesting
medical documentation.
In reports dated May 2, 2013, Dr. Jordan indicated that appellant had constant axial neck,
shoulder and low back pain with limited neck and back motion and requested authorization for
magnetic resonance imaging scans for the cervical and lumbar spines to see if she had underlying
disc herniations and for facet injects in the cervical and lumbar regions. He indicated that she
should remain off work until August 1, 2013.
By decision dated May 30, 2013, an OWCP hearing representative affirmed the July 18,
2012 decision. He found that NRP was not applicable in this case. Further the weight of the
medical evidence rested with the opinion of Dr. Pearson, the referral physician. Although
Dr. Jordan opined that appellant was totally disabled, he did not sufficiently explain why she
could not perform the modified duties of lobby director.
LEGAL PRECEDENT
Under FECA, the term “disability” is defined as incapacity, because of employment
injury, to earn the wages that the employee was receiving at the time of injury.7 Disability is
thus not synonymous with physical impairment which may or may not result in an incapacity to
earn the wages. An employee who has a physical impairment causally related to a federal
employment injury but who nonetheless has the capacity to earn wages he or she was receiving
at the time of injury has no disability as that term is used in FECA.8 The test of “disability”
7

See Prince E. Wallace, 52 ECAB 357 (2001).

8

Cheryl L. Decavitch, 50 ECAB 397 (1999); Maxine J. Sanders, 46 ECAB 835 (1995).

5

under FECA is whether an employment-related impairment prevents the employee from engaging
in the kind of work he or she was doing when injured.9 Whether a particular injury causes an
employee to be disabled for work and the duration of that disability, are medical issues that must
be proved by a preponderance of the reliable, probative and substantial medical evidence.10
The Board will not require OWCP to pay compensation for disability in the absence of
any medical evidence directly addressing the specific dates of disability for which compensation
is claimed. To do so would essentially allow employees to self-certify their disability and
entitlement to compensation.11 Causal relationship is a medical issue. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.12
ANALYSIS
The Board finds that appellant did not establish that she is entitled to disability
compensation from November 3, 2005 through March 19, 2012.13
The Board finds that the weight of the medical evidence rests with the opinion of
Dr. Pearson, an OWCP referral physician, who provided a comprehensive report dated
July 6, 2011. Dr. Pearson reviewed the statement of accepted facts and medical record. He
noted appellant’s complaint of neck pain radiating into the jaw and both upper extremities with
pain and tingling. Dr. Pearson provided findings on examination and diagnosed bilateral
thoracic outlet syndrome, probably secondary to dystonia and bilateral carpal tunnel syndrome,
resolved, caused by her job duties that required repetitive use of her upper extremities. He
determined that appellant was not totally disabled but could work eight hours a day with
permanent restrictions of four hours reaching; no reaching above the shoulders; four hours of
repetitive movements of the elbows; three hours of repetitive movements of the wrists; three
hours of pushing and pulling, limited to 20 pounds; and three hours of lifting, limited to 5
pounds. The physical limitations were within the described job duties of the lobby director
position she performed when she stopped work in November 2005 and retired.14
While appellant submitted numerous medical reports from Drs. Behrman and Ross,
neither physician discussed whether she was totally disabled. Dr. Behrman referred to the
restrictions he provided on April 21, 2005 and reported that she was permanent and stationary.
9

Corlisia Sims, 46 ECAB 963 (1995).

10

Tammy L. Medley, 55 ECAB 182 (2003).

11

William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

12

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

13

The record indicates that appellant received schedule award compensation from September 30, 2005 to
January 23, 2007.
14

Supra note 4.

6

Dr. Proctor described appellant’s right shoulder impingement, an accepted condition, but did not
discuss her work capability. These reports are therefore insufficient to establish that she was
totally disabled for the period claimed.
Dr. Jordan, an attending neurologist, began treating appellant in 2009. On form treatment
notes dated March 28, 2011 to January 10, 2013, he indicated by a check mark that she was
totally disabled. On March 8, 2013 Dr. Jordan reported that appellant had been totally disabled
since he began treating her. He did not demonstrate any specific knowledge of the requirements
of the modified lobby director position she was performing when she stopped work and retired or
provide a rationalized explanation as to why she could not perform limited-duty work. The
Board has long held that medical conclusions unsupported by rationale are of diminished
probative value and insufficient to establish causal relationship.15 Dr. Jordan’s opinion is
therefore insufficient to establish that appellant was totally disabled for the claimed period.
As to appellant’s arguments on appeal, that OWCP erred in not doing a suitability
determination regarding the lobby director position or a wage-earning capacity decision, the
record indicates that in a June 16, 2005 letter OWCP informed her that the position of lobby
director had been found suitable. She was informed of the penalty provision of section
8106(c)(2) of FECA and given 30 days to respond. Appellant returned to work on July 6, 2005.
There was no requirement that OWCP perform a wage-earning capacity determination as she did
not sustain a loss in her wages. Moreover, NRP procedures are not applicable in this case. As
noted by Ms. Villegas, NRP was only implemented after appellant had retired.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she was
entitled to disability compensation for the period November 3, 2005 through March 19, 2012.

15

See Albert C. Brown, 52 ECAB 152 (2000).

7

ORDER
IT IS HEREBY ORDERED THAT the May 30, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 15, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

